DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.

Claim Rejections - 35 USC § 101
Claims 1, 20 and 25-30 are unpatentable under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea of displaying options on a graphical user interface at a computing device and transmitting and instructing for cooking as taught by Allen (20150194041; par. 0048, 0049). 
With respect to step 1, and a method comprising “a cooking appliance” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
However the process does not satisfy Step 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance since a general purpose programed computer with a display and the act of displaying including an image is not sufficient “to integrate the abstract idea into a practical application”.  (Current standard).  The claimed operating parameter are recipe specific instructions which are not outside the mental capability of a user, such as a deviation from a recipe specific temperature, i.e. manually taking temperature measurements of the food for its art recognized purpose of determining current temperature relative desired temperatures such as in the instant case perform a desired cooking process relative an unclaimed food, comprising a first temperature and a second temperature which is less than the first as taught by Barnard (WO2014019018) and as taught by the prior art Germouni (20080274240) “the comparison 
The claimed transmitting by a computer system an accelerated cooking process encompasses a user manually heating fluid to a first temperature above a set point temperature and subsequently heat the fluid to a second temperature equal to the set point temperature which is not outside that of the human mind and such as taught by Barnard.
The claims solely require a manner of displaying a video or image corresponding to desired food selections as is typical of paper cooks and a computer for obtaining temperature measurements relative first and second temperatures which is not outside the mental capability of a user, such as a deviation from a recipe specific temperature or obtaining a desired temperature, i.e. manually taking temperature measurements of the food for its art recognized purpose of determining current temperature relative desired temperatures such as in the instant case perform a desired cooking process relative an unclaimed food, i.e. comprising a first temperature and a second temperature which is less than the first as taught by Barnard (WO2014019018) and as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If appellant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome 
With respect to Step 2A of the eligibility test whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  
In the instant case Appellants claims fail the eligibility test of Step 2A, Prong 1.  The claim recites the field of use as “to cook the food product in fluid” but in this case imposes no limits on fluid, where fluid not only encompasses liquid water and steam but air.  The claims require mere data gathering steps, i.e. display options, for user interaction as taught by Barnard depending on a user selectable “corresponding to a different one of a plurality of temperatures” and do not add any meaningful limits on cooking other than a first temperature higher than a second temperature where the degree of difference is further unclaimed.  The computer and graphical user interface are used in their conventional way for “in response to receiving an indication of a user selection”.  The claims merely encompass the abstract ideas of comparing new and stored information and using a display to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind, i.e. choosing a desired temperature of a type of food, but for the recitation of generic computer components including a graphical user interface, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. Applicants specification does not provide significantly more with respect to examples, algorithms or programming required.  Though the claims require temporally spaced temperature measurements, as noted above i.e. cooked vs uncooked as taught by Barnard (WO2014019018) or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  The data identifying steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since the claims are mere instructions to implement an abstract idea on a computer and merely use of a computer and display as a tool to perform an abstract idea
Thus with regard to Prong 2A, the Guidance states that a judicial exception in conjunction with an improvements to the functioning of a computer is eligible.  However mere instructions to implement an abstract idea on a computer, or merely use of a computer as a tool to perform an abstract idea are not indicative of integration into a practical application.  A general 
With respect to step 2B, the graphical user interface and the act of displaying the “video or image” is conventional, well-understood, routine, conventional activity in the field as taught by Barnard (WO2014019018) and thus applicants recitation of “graphical user interface” and the act of displaying in response to receiving a user selection fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2, Prong 2.
For example, when evaluating the claim reciting an abstract idea and a series of displaying steps the claims recite the abstract ideas of comparing new and stored information and using a display to identify options and/or using categories to organize, store and display information.  The combination of steps and image of the food product display data in a conventional manner as taught by Barnard (WO2014019018) and merely uses a computer graphical interface as a tool to perform the abstract idea.
The examiner evaluates whether the claims provide additional element(s) or combination of elements including depicting temperature corresponding elements, obtaining, by the computer system, parameter measurements indicative of the accelerated cooking process (pg. 19 lines 2-3; lines 5-6), wherein the parameter measurements include a plurality of temporally spaced temperature measurements (pg. 19 lines 3-5; temporally spaced relative different temperatures) indicative of an amount of heat transferred to the fluid (pg. 19 line 1 current temperature), determining, by the computer system, an update to the accelerated cooking program based at least in part on the parameter measurements (pg. 19 lines 1-11 relative current temperature, desired second cooking temp., alert user insert second food, second cooking interval) and generating and displaying, by the computer system, one or more projections (pg. 19 lines 1-11 relative current temperature, desired second cooking temp., alert user insert second food, second cooking interval) in relation to the accelerated cooking process to the user which amount(s) to no more than: mere instructions to implement the idea by computer on a cooking appliance as known in the art as evident by Barnard and post‐solution activity, i.e. updating and projecting relative temperature measurements and time which are not outside that of a mental step capable of being performed in the mind with a simple thermometer and timer, that could be attached to any cooking device using known pre-stored data. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere instructions and choices of known cooking methods as taught by Barnard using a computer controlled cooking appliance.  The claims merely 
In addition, the claims automate the mental process of comparing numerical cooking temperatures by a generic display and merely encompass the abstract ideas of comparing new and stored information and using a display to identify options and/or using categories to organize, store and display information as a video. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnard et al. (WO2014/019018).
Barnard teaches displaying, by a computer system (pg. 9 lines 1-2; pg. 17 lines 26-27), of a graphical user interface (GUI) at a client computing device (pg. 9 lines 6-9; pg. 17 line 26-27), the GUI including:
a plurality of selectable elements (pg. 9 lines 19-28; pg. 18 lines 1-17), each of the plurality of selectable elements corresponding to a different one of a plurality of temperature values (pg. 9 line 25; corresponding to; pg. 18 lines 1-17) and a food product to be cooked (pg. 9 line 23; pg. 18 lines 1-17) and
an image of the food product (pg. 18 line 1-17; fig. 25 ref. 307) that dynamically changes in response to user interaction with any of the plurality of selectable elements 
receiving, by the computer system from the client computing device via one or more networks (pg. 9 lines 1-10), a first parameter value indicative of a particular temperature (pg. 9 line 25; pg. 18 lines 10-11; doneness) and a second parameter value indicative of the food product to be cooked (pg. 9 line 25; pg. 18 line 1-9)
processing, by the computer system, the first parameter value and the second parameter value to determine an accelerated cooking process (pg. 18 line 15-16) to initially heat fluid to a first temperature (pg. 18 lines 31-32) above a set-point temperature (pg. 19 line 3; second cooking temperature), and subsequently heat the fluid to a second temperature equal to the set point temperature (pg. 19 lines 3-11)
transmitting, by the computer system, an accelerated cooking program to a cooking appliance (pg. 18 lines 23-24), wherein the cooking appliance is to perform the accelerated cooking process to cook the food product in the fluid according to the accelerated cooking program based on the first and second parameter values (pg. 19 lines 1-11).
Obtaining, by the computer system, parameter measurements indicative of the accelerated cooking process (pg. 19 lines 2-3; lines 5-6), wherein the parameter measurements include a plurality of temporally spaced temperature measurements (pg. 19 lines 3-5; temporally spaced relative different temperatures) indicative of an amount of heat transferred to the fluid (pg. 19 line 1 current temperature),
Determining, by the computer system, an update to the accelerated cooking program based at least in part on the parameter measurements (pg. 19 lines 1-11 relative current temperature, desired second cooking temp., alert user insert second food, second cooking interval) and,
generating and displaying, by the computer system, one or more projections (pg. 19 lines 1-11 relative current temperature, desired second cooking temp., alert user insert second food, second cooking interval) in relation to the accelerated cooking process to the user.
With respect to claim 20, the computer system operates as part of a food preparation guidance system that is communicatively coupled to the client computing device and the cooking appliance via one or more computer networks (pg. 9 lines 2-9).
The method according to claim 1, further comprising: determining a plurality of characteristics including at least two of: one or more food product characteristics (pg. 9 
The method according to claim 25, wherein the one or more fluid bath characteristics includes mass of the fluid (pg. 10 lines 10-11), initial temperature of the fluid (pg. 18 lines 28-29 ambient), thermal loss or gain of the fluid from an environment of the cooking appliance (pg. 9 lines 5-6; pg. 18 line 1 current temp.).
Wherein the one or more food product characteristics include mass of the food product (pg. 10 lines 10-12), shape of the food product (pg. 18 lines 3-5), initial temperature of the food product (pg. 17 line 15-16; relative finally cooked), or state of the food product (pg. 17 lines 15-16; pg. 18 lines 4-5 shape; pg. 19 line 1 relative finally desired; pg. 9 line 25; pg. 10 lines 1-2).
Wherein the one or more fluid bath and food product interaction characteristics include a point in time when the food product was inserted into the fluid (pg. 19 line 6 current temp. second target temperature).
determining, based on the time series data and the plurality of characteristics, a projected period of time that the food product reaches the set-point temperature prior to reaching the set-point temperature (pg. 19 lines 10-11 second cooking interval initiated), wherein the one or more projections displayed by the computer system in relation to the accelerated cooking process include the projected period of time that the food product reaches the set-point temperature (pg. 19 lines 10-16).
Receiving a selection of a desired cooking completion time indicative of a time by which a user desires the food product to be fully cooked (pg. 17 line 28) and causing a first notification to be displayed by the user computing device based at least in part on the received selection of the desired cooking completion time, the first notification instructs a user to turn on the cooking appliance (pg. 20 line 4; continue; fig. 1 ref. 27 start).

Response to Arguments
With respect to applicants urging directed to the 101 rejection relying on 102 analysis, it is noted the analysis under 101 and section 102 are different.
The claimed operating parameter are recipe specific instructions which are not outside the mental capability of a user, such as and a deviation from a recipe specific temperature, i.e. manually taking temperature measurements of the food for its art recognized purpose of determining current temperature relative desired temperatures such as in the instant case perform a desired cooking process relative an unclaimed food, i.e. cooked vs uncooked as taught by Barnard (WO2014019018) or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  
The claims require a manner of displaying a video or image corresponding to desired food selections as is typical of paper cooks and using a computer system to obtain temperature measurements which is not outside the mental capability of a user.
Applicant urges the prior art is silent to exceeding any temperature setpoint, however the prior art is not relied upon for such since though the claims require temporally spaced temperature measurements, which define cooking at a first temperature which is higher than a second cooking temperature taught by Barnard (WO2014019018) or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  The data identifying steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since the claims are mere instructions to implement an abstract idea on a computer and merely use of a computer and display as a tool to perform an abstract idea.
With respect to applicants urging the prior art is silent characteristics of the food product and water content, it is initially noted such is not claimed.  With respect to the optimum temperature for accelerated cooking is calculated in relation to the amount of energy in kilojoules (kJ) for the food to absorb and add in how much energy is lost to the environment whereby an added extra amount of power to the water bath raise the temperature T a certain amount, is not claimed.  In fact the urged water bath is not claimed and merely encompasses “fluid” which includes air.  
With respect to applicants urging once the total amount of power has been applied, power is scaled back to the set-point temperature or lower, Barnard specifically teaches a first cooking temperature scaled back to a second temperature.  Importantly the claimed set point temperature is defined for the purpose of providing a first temperature in excess thereof as taught by Barnard
With respect to applicants urging of an improvement over sous-vide device in the prior art, the claims are silent to a sous-vide device.  

Applicant urges Barnard is silent to measuring the temperature every half second it is noted the claims are silent to such.
With respect to the system sends temperature, power usage, motor RPM and other data which constitutes a time-series it is noted such is not claimed
With respect to if a connection is terminated, it can be reconstructed using a rough system model such as liter of water, characteristics of the container, surface area/if the container is covered/uncovered and energy balance once again it is noted applicants claims are silent to such.
Thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
/STEVEN N LEFF/             Primary Examiner, Art Unit 1792